TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                         FILED IN
                                                                                  12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
Court of Appeals No. (If known):    12-15-00158-CR                                11/2/2015 5:22:30 PM
                                                                                         PAM ESTES
Trial Court Style:     The State of Texas v. Stanley Lionel Bolden                         Clerk


Trial Court & County:       349th Judicial District, Anderson County, Texas
      Trial Court No.:     31389

Date Trial Clerk's Record Originally Due:
Date Court Reporter's/Recorder's Record Originally Due: 10.2.2015
Anticipated Number of Pages of Record: 300 pages

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s:


      Other. (Explain.): I have been diligently working on my caseload, and am close to completing
this record along with getting the index and exhibits into the proper format, but I need an additional 30
days to ensure I will have time. I just completed a six-day CPS jury trial which will be appealed and I
am trying to work on that so as not to cause a delay there, as I understand the statute that applies to those
cases. We also started another jury trial this morning, so I haven’t had time to put the finishing touches
on the transcripts.


      Other cases that I am currently working on: 15CR-051 The State of Texas v. Charles Bennett,
Sr. (approx.. 600 pgs.); 31982 & 32002 The State of Texas v. James Edward Mullinix, III; 14-0071 ITIO
A.D.G.H. (approx.. 900 pgs.); Champage v. Champagne (approx.. 30 pgs.)

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by November 17,
2015, and I hereby request an additional 15 days within which to prepare it. TEX. R. APP. P. 37.3.

In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.



Date 11.2.2015                                                 Signature:___________________________
Office Phone Number: 903.723.7415                              Printed Name: Misty McAdams, CSR
                                                               mcadams349@windstream.net
                                                               Official Reporter, 349th Judicial District
                                                               Anderson & Houston County, Texas
The following parties have been served with a copy of this document:


MS. SCOTT HOLDEN                                   MR. STEPHEN EVANS
ANDERSON COUNTY D.A.                               ATTORNEY AT LAW
ATTORNEY FOR THE STATE                             ATTORNEY FOR THE DEFENDANT
via: email only: sholden@co.anderson.tx.us         via: email only: sevanslaw@aol.com




                                                   ________________________________________
                                                   Misty McAdams, CSR
                                                   Official Reporter, 349th Judicial District
                                                   Anderson & Houston County, Texas
                                                   500 North Church, Room 30
                                                   Palestine, TX 75801
                                                   903.723.7415
                                                   mcadams349@windstream.net